Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group  I, claim(s)  16-25, drawn to a method for welding a precipitation-hardened super alloy article to produce a weld joint.
Group  II, claim(s) 26-33, drawn to a system for welding a precipitation-hardened super alloy article to produce a weld joint.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: oscillating a beam source generating the power beam  
Species B: oscillating the power beam while keeping the beam source fixed in position
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claim 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Daines et al., GB 2055317 (hereafter Daines). 
Regarding claim 16, Daines teaches a method of forming a weld joint of Nickel based alloys without cracking and hence it is from the same field of invention as the instant claim.
“A method for welding a precipitation-hardened super alloy article to produce a weld joint, the method comprising:” 
“defining longitudinally at least one section within an entire length of the weld joint to be produced;” (Column 1, lines 40-45 teaches “deflecting the beam relative to the workpieces solely in directions along the line of the weld to be formed”. Hence Daines define a line along which the weld to be formed. )
“melting super alloy material adjacent the weld joint to be produced by directing a power beam towards the at least one more section so defined and oscillating longitudinally the power beam within the section,” (Column 1, lines 40-45 teaches “a method of welding two workpieces together comprising the steps of directing a continuous beam of electrons at the abutting edges of the workpieces to melt the edges and form a weld, deflecting the beam relative to the workpieces solely in directions along the line of the weld to be formed thereby to elongate the heating zone created by the beam, and causing the beam to move relative to the workpieces along the edges to effect a continuous weld.” Column 1, lines 50-55 further teaches “the beam is oscillated with an amplitude that ensures that the beam is successively directed at regions of the weld”. )
 “an intensity of the power beam and a frequency of oscillation of the power beam being selected such that the super alloy material adjacent the weld joint are caused to be produced by becoming uniformly heated and melt thereby producing the weld joint from the consolidation of the super alloy material so melted;” 
“and solidifying the weld joint by gradually an intensity of the power beam while oscillating longitudinally the power beam within the at least one section.” (Column 1, lines 20-25 teaches “the beam must not be removed too quickly otherwise too rapid cooling of the weld joint results in cracking or distortion of the workpiece.” Hence it is implicit that Daines is teaching a gradual decrease in intensity along the weld lines.)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761